MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Apr 07 2020, 8:31 am
regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Brian Buckner Baldwin                                     Curtis T. Hill, Jr.
Martinsville, Indiana                                     Attorney General of Indiana
                                                          Tiffany A. McCoy
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE

    COURT OF APPEALS OF INDIANA

Steven E. Ingalls, Jr.,                                   April 7, 2020
Appellant/Cross-Appellee/Defendant,                       Court of Appeals Case No.
                                                          19A-CR-950
        v.                                                Appeal from the Morgan Superior
                                                          Court
State of Indiana,                                         The Honorable Brian H. Williams,
                                                          Judge
Appellee/Cross-Appellant/Plaintiff.
                                                          Trial Court Cause No.
                                                          55D02-1806-CM-1013



Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-950 | April 7, 2020                  Page 1 of 3
[1]   On May 24, 2018, Steven Ingalls, Jr., carved his initials and his girlfriend’s first

      initial and last name on the wall of the lockup in the Morgan County

      Courthouse during a recess in his trial on other charges. On June 28, 2018, the

      State charged Ingalls with Class B misdemeanor criminal mischief for his act of

      vandalism. On January 25, 2019, the trial court found Ingalls guilty as charged

      and imposed a thirty-day sentence, all suspended. On January 31, 2019, the

      trial court appointed appellate counsel to Ingalls. On March 4, 2019, Ingalls’s

      appellate counsel entered his appearance and sought leave to file a belated

      motion to correct error, which the trial court granted. On March 25, 2019,

      Ingalls filed a belated motion to correct error, which the trial court denied the

      next day. On April 26, 2019, thirty-one days later, Ingalls filed a notice of

      appeal.

[2]   Ingalls argues that the trial court committed fundamental error in failing to

      timely advise him of the consequences of failing to timely file a written demand

      for a jury trial and that he received ineffective assistance of trial counsel. We

      need not address these claims on their merits, however, as we agree with the

      State that Ingalls forfeited his right to appeal.

[3]   It is undisputed that Ingalls filed his notice of appeal thirty-one days after the

      trial court’s denial of his motion to correct error, or one day late. Pursuant to




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-950 | April 7, 2020   Page 2 of 3
      Indiana Appellate Rule 9(A)(5), “[u]nless the Notice of Appeal is timely filed,
                                                                                                       1
      the right to appeal shall be forfeited except as provided by P.C.R. 2.”

[4]   It is true that the Indiana Supreme Court has concluded that forfeiture of the

      right to appeal can be forgiven if there are “extraordinarily compelling reasons

      why this forfeited right should be restored.” In re Adoption of O.R., 16 N.E.3d

      965, 971 (Ind. 2014). Ingalls, however, does not explain exactly which

      “extraordinarily compelling” reasons should excuse his untimely filing. Ingalls

      mentions that the fundamental liberty interest at issue in O.R. (the right of

      parents to establish a home and raise their children) was part of the basis for the

      restoration of the biological father’s right to appeal in that adoption case.

      While this is true, no such interest is at stake in this case, as Ingalls’s thirty-day

      sentence was wholly suspended. Ingalls also does not claim that circumstances

      largely beyond his control, whether excusable neglect or something else, caused

      his notice of appeal to be untimely. Based on the record before us, we have a

      late notice of appeal but no apparent extraordinarily compelling reasons that

      would justify restoring Ingalls’s right to appeal. Consequently, we dismiss

      Ingalls’s appeal.

[5]   Appeal dismissed.

      Najam, J., and Tavitas, J., concur.




      1
         Indiana Post-Conviction Rule 2(1) allows an eligible defendant to petition the trial court for permission to
      file a belated notice of appeal, which Ingalls did not do.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-950 | April 7, 2020                         Page 3 of 3